DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 10-16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2007/0175315 (Maeng).

Regarding claim 1, Maeng discloses a notification mechanism to produce a unique sequence of tones comprising:
an actuation mechanism (remote event detector, Fig. 6) including a transmitter (RF transmitter 603, Fig. 6) configured to activate a sound generating device (event activated wind chime 611, Fig. 6); and 
the sound generating device (event activated wind chime 611, Fig. 6) including:
at least one chime element capable of producing a tone or sound when impacted (wind chime 511, 611, Fig. 5 and 6); 
at least one striking element within a proximity of the at least one chime element whereby impact can occur (striker; [0051]; Fig. 6); 
a motion imparting mechanism capable of moving the at least one striking element (striker activator/output 608; Fig. 6); and 
a receiver in communication with the transmitter of the actuation mechanism (RF receiver 606, Fig. 6).
 

Regarding claims 2 and 16, Maeng discloses wherein the actuation mechanism is a doorbell (doorbell [0030]).

Regarding claims 3 and 12, Maeng further discloses wherein the sound generating device is a windchime (wind chime; [0030]; Fig. 5; Abstract).  

Regarding claim 4, Maeng further discloses wherein the motion imparting mechanism is a fan (electric fan proximate to wind chime ([0050]).  

Regarding claim 5, Maeng further discloses wherein the fan is part of a sail positioned at a bottom region of the sound generating device (see Fig. 9 and 10a; [0062]; wherein fan 1005 is part of the ball shaped wind sail positioned at the bottom region of the wind chime).

Regarding claim 8, Maeng discloses a notification system to produce a unique series of tones comprising: 
a sound generating device including at least one chime element (event activated wind chime 611, Fig. 6), at least one striking element configured to strike the at least one chime element (striker; [0051]; Fig. 6), and a motion imparting mechanism capable of moving the at least one striking element (striker activator/output 608; Fig. 6); and 
an actuation mechanism in electrical communication with the sound generating device (remote event detector, Fig. 6); wherein
a transmitter of the actuation mechanism (RF transmitter 603, Fig. 6) is in electrical communication with a receiver of the sound generating device to produce the unique series of tones (event activated wind chime 611, Fig. 6; RF receiver 606, Fig. 6, series of bells [0031]).  

Regarding claim 10, Maeng further discloses the receiver is an RF receiver (RF receiver 606, Fig. 6).

Regarding claim 11, Maeng further discloses wherein the striking element is positioned along a vertical axis of a free-hanging pendulum adjacent to the at least one chime element (Fig. 5 shows the striker element along a vertical axis of a hanging pendulum adjacent to the other chimes).

Regarding claim 13, Maeng further discloses further comprising a sail connected to the windchime (Fig. 5; Fig.9).

Regarding claims 14 and 15, Maeng further discloses the sail includes the motion imparting mechanism and wherein the motion imparting mechanism is an electric fan (see Fig. 9 and 10a; [0062]; wherein fan 1005 is part of the ball shaped wind sail positioned at the bottom region of the wind chime electric fan proximate to wind chime ([0050]). 

Regarding claim 20, Maeng further discloses a method of assembling a notification mechanism comprising:
	Connecting a transmitter (RF transmitter 603, Fig. 6) to a doorbell assembly (doorbell [0030] Fig. 6), so that actuating a doorbell causes the transmitter to send a signal to a receiver of a sound generating device (doorbell [0030]; Fig. 6); and
	Wherein the signal is received by the receiver of the sound generating device (receiver 606; Fig. 6), and a unique series of tones is produced in response (event activated wind chime 611, Fig. 6; series of bells; [0031]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2007/0175315 (Maeng).

Regarding claim 6, Maeng further discloses wherein the sail includes the receiver (Fig. 9 and 10a show the sail).  Maeng shows a sensor in Fig. 9 and 10a instead of a receiver (shown in Fig. 6).  However, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the receiver in the sail part in order to receive notification from a doorbell and activate the wind chime in response to the doorbell notification.

Regarding claim 7, Maeng discloses wherein the sail includes a fan (see Fig. 9 and 10a; [0062]; wherein fan 1005 is part of the ball shaped wind sail positioned at the bottom region of the wind chime).  Also, the sail includes batteries [0062]. Maeng shows a sensor in Fig. 9 and 10a instead of a receiver (shown in Fig. 6).  However, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the receiver in the sail part in order to receive notification from a doorbell and activate the wind chime in response to the doorbell notification.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2007/0175315 (Maeng) in view of US Patent No. 10,834,366 (Tretiakov et al.).

Regarding claim 9, Maeng discloses the notification system of claim 8 as discussed above.  Maeng fails to expressly disclose the transmitter includes an AC to DC stepdown buck converter.
However, Tretiakov discloses a doorbell device with an adapter that comprises an AC/DC converter, voltage modification circuitry, such as buck circuitry to step down a voltage (Col. 6, lines 5-25). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Maeng and utilize an adapter with stepdown circuitry in order to convert and step down the voltage to a level for enabling such modifications to an existing doorbell.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2007/0175315 (Maeng) in view of US Patent No. 11,164,435 (Skeoch).

Regarding claim 17, Maeng discloses the system of claim 16 as discussed above.  Maeng fails to explicitly disclose wherein the doorbell has been modified to electrically bypass a doorbell chime to connect the transmitter.
However, Skeoch discloses an A/V doorbell, wherein a switch provides a path for current to bypass the signaling device and be provided to the A/V doorbell (Col 30, lines 13-30).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Maeng and electrically bypass the standard installed doorbell in order to provide the desired chime sound.

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2007/0175315 (Maeng) in view of US Patent No. 6,267,606 (Poplawski et al.).

Regarding claims 18 and 19, Maeng discloses the system of claim 8 as discussed above.  Maeng fails to explicitly disclose the transmitter is connected to a power transformer or that the power transformer is connected to an AC voltage source.
Poplawski discloses a transceiver module with an electrical subassembly for the transceiver is contained within the transceiver module, such as a transformer or other AC coupling means (Col. 17, lines 15-30).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Maeng and include a transformer connected to AC for power for the doorbell system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683